Citation Nr: 0501177	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-17 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to June 
1943.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied entitlement to service 
connection for bilateral hearing loss and denied entitlement 
to a compensable evaluation for pes planus.  In April 2004, 
the RO increased the evaluation for pes planus from zero to 
10 percent.  The RO in Reno, Nevada, currently has 
jurisdiction over the case.

In February 2003, the veteran appeared at the Reno RO and 
testified at a video-conference hearing conducted by the 
undersigned Veterans Law Judge, sitting in Washington, DC.  A 
transcript of the hearing is of record.

In December 2003, the Board remanded the case for additional 
development and due process concerns.  The case has been 
returned for further appellate review.

The issue of entitlement to an increased rating for bilateral 
pes planus is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's bilateral hearing loss did not have its 
onset during active service or within any prescribed 
presumptive period and did not result from disease or injury 
in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist
 
VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  Prior to the 
initial adjudication of the claim, VA satisfied its duty to 
notify by means of an October 2001 development letter from 
the RO to the veteran.  The veteran was told of what was 
required to substantiate his claim and of his and VA's 
respective duties, and was asked to submit evidence and/or 
information to the RO. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  

There are no outstanding records relevant to the claim that 
VA must attempt to obtain.  The veteran testified in February 
2003 that he only began treatment three years earlier for his 
hearing loss.  Transcript, pp. 7-8.  The Reno VA Medical 
Center (VA Sierra Nevada Health Care System) is the only 
treating source he identified in a February 2004 statement, 
and records from that facility have been associated with the 
claims file.  The report from a May 2002 VA audiological 
examination is of record; a March 2004 addendum addressing 
the etiology of the veteran's hearing loss is also of record.  
The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303.  
 
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

As established by VA audiological examination, the veteran 
currently suffers from bilateral hearing loss as defined by 
VA at 38 C.F.R. § 3.385 (2004).  He contends that his hearing 
loss is the result of acoustic trauma he experienced from a 
two to three month period of field artillery training during 
his six months of active service.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions. Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  In this case, the medical evidence weighs 
heavily against the claim.

The only competent opinion of record addressing the etiology 
of the veteran's hearing loss is that of a VA audiology 
examiner.  In May 2002, the examiner opined, "although [the 
veteran] was exposed to artillery in the service, it is not 
most likely that his tinnitus/hearing loss was caused by the 
service."  In a March 2004 addendum, the examiner explained 
and clarified her previous conclusion by stating that since 
the veteran served in the military for only six months and 
was exposed to occupational noise following military service 
from locksmith and carpentry work, his current hearing loss 
was less than likely due to military service.  The Board 
attaches significant probative value to the opinion of the VA 
audiological examiner, as she reviewed the claims file and 
considered both in-service and post-service noise exposure.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.).  
   
The VA examiner's opinion is also consistent with other 
evidence of record.  The service medical records do not 
include a separation examination report, but the service 
treatment records show no complaints of hearing loss.  In 
this regard, the veteran confirmed through testimony that 
there were no documented complaints of hearing loss from his 
period of service and that he never went to sick call for 
hearing loss; he started complaining of hearing loss 
approximately 40 years after service.  Transcript, pp. 4-6.    

On VA examination in November 1944, the veteran's ears were 
normal, and he could hear ordinary conversation at 20 feet on 
both the right and left.  The veteran told the May 2002 
examiner that he worked after service in a locksmith job for 
5 years and a carpentry job for 8-10 years, and the examiner 
considered this to be post-service occupational noise 
exposure.  The earliest dated objective evidence of hearing 
loss is a June 1992 VA audiological examination report.  At 
that time, the veteran reported that his hearing had 
decreased in the last year.  The evidence accordingly shows 
that his hearing began many years after service and that his 
two to three months of in-service noise exposure was 
negligible in comparison to his years of post-service 
occupational noise exposure.   

Sensorineural hearing loss may also be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  As discussed above, there is no 
audiological evaluation dated in the immediate years after 
service, let alone audiological test results establishing 
hearing loss to a compensable degree.  

In sum, the service and post-service evidence persuasively 
shows the veteran's hearing loss began many years after 
service, and there is no competent evidence that would 
otherwise relate the veteran's hearing loss to service.  The 
preponderance of the evidence is against the veteran's claim.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board's December 2003 remand requested VA conduct a 
thorough examination of the veteran's feet to evaluate the 
severity of his pes planus.  In March 2004, a VA examination 
of the feet was conducted, but in November 2004, the veteran 
argued that the March 2004 examination report did not answer 
some of the questions posed in the Board's remand, and the 
Board agrees.  The veteran's pes planus is currently rated as 
10 percent disabling, and the next higher evaluation requires 
objective evidence of marked deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2004).  The March 2004 examiner did not 
discuss pronation, abduction, indication of swelling on use, 
or characteristic callosities. 

Based on the above, VA should conduct a re-examination of the 
veteran's feet. The RO should also take this opportunity on 
remand to obtain updated VA treatment records.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.   Make arrangements to obtain any 
outstanding VA medical records dated after 
January 7, 2004, from the Reno VA Medical 
Center pertaining to treatment and evaluation 
of the veteran's pes planus. 

2.  After completing the above, make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded an 
examination of the feet.  The claims file and 
a separate copy of this remand must be made 
available to and reviewed by the physician 
prior to completion of the examination 
report.  The examiner must annotate the 
report that the claims file was in fact made 
available and reviewed.

The examiner is requested to identify all 
residuals attributable to the veteran's pes 
planus.  The examiner should assess whether 
there the veteran's pes planus is manifested 
by marked pronation; extreme tenderness of 
plantar surfaces of the feet; marked inward 
displacement and severe spasm of the tendo 
achillis on manipulation; not improved by 
orthopedic shoes or appliances; marked 
deformity (pronation, abduction, etc.); pain 
on manipulation and use accentuated; 
indication of swelling on use; characteristic 
callosities; weight bearing line over or 
medial to great toe; inward bowing of the 
tendo achillis; and/or pain on manipulation 
and use of the feet.

With respect to the veteran's subjective 
complaints of pain, the examiner is requested 
to comment whether pain is visibly manifested 
on movement of the feet and whether there is 
any other objective manifestation that would 
demonstrate functional impairment due to pain 
on use or due to flare-ups or weakness on 
repeated use attributable to pes planus.

Any indication that the veteran's complaints 
or other symptomatology are not in accord 
with physical findings on examination should 
be directly addressed and discussed in the 
examination report.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

3.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained as a result of this remand.  If the 
decision with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


